Voto concurrente del
Juez Asociado Señor Negrón García.
I
El Hon. Roberto Miranda Rivera ocupa, desde el 20 de julio de 1989, el cargo de Juez del Tribunal Superior, el cual vence en 2001. Disfruta de una licencia sin sueldo de la Universidad de Puerto Rico, Facultad de Derecho (en adelante U.P.R.). Su esposa, la Leda. Sonia Palacios Ge-rena, ostenta una plaza de Fiscal Auxiliar del Tribunal Superior, cuyo nombramiento expira en 1998.
A pesar de ser un miembro activo de la Judicatura y estar en licencia ordinaria sin sueldo de la U.P.R., el Juez Miranda Rivera continuó —y continúa— acogido al plan médico de dicha institución, pagándolo directamente por no tener derecho a la aportación al plan médico que hace la U.P.R. según la limitación recogida en la Certificación Núm. 201, 1980-1981, Consejo de Educación Superior. Es un dato no contradicho que el plan médico financiado por la U.P.R. brinda mayores y mejores beneficios que los planes contratados por el Secretario de Hacienda para los em-pleados y funcionarios de la Rama Judicial, el Departa-mento de Justicia y otros.
*831El Juez Miranda Rivera y su esposa, la Fiscal Palacios Gerena, alegan tener derecho a la aportación del Estado al plan médico por ser empleados públicos.
Aun cuando el Estado Libre Asociado acepta que cada uno es acreedor a esa aportación patronal para el plan mé-dico ascendente a cuarenta dólares ($40), se la niega por haber ellos seleccionado el plan médico de la U.P.R., y no uno entre aquellos de “libre selección” a los cuales están limitados los demás empleados públicos, incluso los jueces, contratados por el Secretario de Hacienda.
Oportunamente, los esposos Miranda-Palacios acudie-ron al Tribunal Superior, Sala de San Juan, en petición de sentencia declaratoria. Luego de ciertos trámites, dicho foro (Hon. Antonio L. Corretjer Piquer, Juez) desestimó su-mariamente la demanda. En su sentencia determinó que el plan de la U.P.R. era subastado y seleccionado directa-mente por esa entidad, sin la participación del Secretario de Hacienda, y que los empleados públicos podían optar por el plan médico de su preferencia sólo de aquellos selec-cionados previamente por dicho Secretario. Concluyó que avalar la posición de los demandantes Miranda-Palacios significaría crear un privilegio. A juicio suyo, “estaríamos abriendo las puertas para que los funcionarios escogieran los beneficios que favorecieran a unos y otros sin pasar por el tamiz de la ley”. Exhibit I, pág. 7.
No conformes, los esposos Miranda-Palacios acudieron en revisión, señalando como error de derecho haber el tribunal de instancia “interpretado] un estatuto reparador en forma restrictiva, desatendiendo así la voluntad ex-presa del legislador y la jurisprudencia de nuestro Tribunal Supremo”. Recurso de revisión, pág. 4.
HH HH
En su señalamiento discuten que el proveedor de servi-cios médicos universitarios designado por ellos está tam-bién autorizado por el Secretario de Hacienda para ofrecer *832tales servicios a los demás empleados y funcionarios públicos. Como restrictiva, objetan la interpretación de la Ley Núm. 95 de 29 de junio de 1963 (3 L.RR.A. secs. 729a-729m) negándole dicho beneficio sólo por razón de que el plan de la U.RR. no fue concertado a través del Secretario de Hacienda.
Brevemente, exponen la similitud de funciones que es-tatutariamente tiene asignado el Secretario de Hacienda, respecto a los planes médicos para los empleados públicos, y el Comisionado de Seguro, en cuanto a los planes que corresponden a los empleados de la U.RR. Aluden a la identidad de propósitos en la participación de estos funcio-narios para garantizar la existencia de un plan médico-hospitalario con proveedores solventes. Enfatizan que el Comisionado de Seguros es un funcionario que le responde al Secretario de Hacienda. Sostienen que la Ley Núm. 95, supra, por su naturaleza reparadora, debe ser interpretada liberalmente. Se quejan de que la sentencia ha convertido el requisito de participación del Secretario de Hacienda en un impedimento para otorgarles la aportación patronal concedida por la misma ley.
Finalmente, arguyen que el resultado del presente caso es contrario a la doctrina de enriquecimiento injusto.
HH HH h — I
La situación peculiar del Juez Miranda Rivera se distingue(1) por su condición de ser un miembro activo de la Judicatura, con un nombramiento y compromiso de servirle doce (12) años.(2) No está en controversia que tanto él como *833su esposa son acreedores a la aportación patronal para el plan médico del Estado Libre Asociado.
Independientemente del fundamento del tribunal de instancia en cuanto a su interpretación y aplicación de la Ley Núm. 95, supra, a los hechos de este caso, existe otro de mayor jerarquía que avala su dictamen. A ñn de cuentas, toda revisión se da contra la sentencia y no contra sus fundamentos. Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); El Vocero v. Junta de Planificación, 121 D.P.R. 115, 127 (1988). Nos explicamos.
Sabido es que el cargo de juez es uno a tiempo completo que no permite retribución o compensación alguna de otra entidad gubernamental. La U.P.R. es un organismo estatal, aunque para fines de sueldos, beneficios marginales, planes de salud, retiro y otros funciona separadamente y bajo sus propias normas. Ello explica por qué el profesor Miranda Rivera tuvo que acogerse a una licencia sin sueldo para poder ocupar el cargo de Juez Superior.
Un miembro de la Judicatura no puede mantener el papel de juez-profesor retribuido directa o indirectamente,(3)
No tenemos duda de que acoger la alegación del Juez Miranda Rivera representaría que un juez en funciones obtendría beneficios marginales que sólo corresponden y son susceptibles de generar la condición de empleado ac-*834tivo de la Universidad de Puerto Rico, situación que es incompatible con el status de juez. El beneficio aquí impli-cado consiste en mejores servicios médicos que no están disponibles para los otros miembros de la Judicatura. Se trata de una forma de retribución indirecta de otro organismo estatal. “Bajo la estructura constitucional vigente, plantearían serias interrogantes de legalidad e incompatibilidad el que se pretendiera que un juez ocupara un cargo creado por ley fuera de la Rama Judicial y nombrado por los otros dos poderes.” Negrón Soto v. Gobernador, 110 D.P.R. 664, 667-668 esc. 3 (1981).
En estas circunstancias, no puede invocarse exitosa-mente la doctrina de enriquecimiento injusto según esbo-zada en Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988).
Procede denegar el auto.
— O —

(1) En este sentido se diferencia de cualesquiera otros empleados que no son jueces, en licencia ordinaria sin sueldo de la Universidad de Puerto Rico, y que reciben la aportación patronal al plan de la Universidad de las respectivas entidades donde se encuentran o encontraban prestando sus servicios.


(2) “El término del cargo y los requisitos de idoneidad y de experiencia perma-necen como antes, excepto que se aclara que estos últimos requisitos serán determi-*833nados por el poder nominador, según se provee en la Constitución; ningún juez así nombrado se tendrá como no cualificado para ser tal juez por un mero ataque a sus supuestas cualificaciones. La disposición expresa de la Ley Orgánica de la Judica-tura de Puerto Rico de 1950 al efecto de que ‘El tiempo dedicado por un abogado al ejercicio de la abogacía, al desempeño de cátedras de derecho, a la judicatura y a cargos públicos relacionados con la profesión legal, se considerará como experiencia profesional’ indudablemente por ser obvia al poder nominador, queda omitida por superflua. Los jueces no podrán ejercer la profesión de abogado. Esto y la escala ascendente de sueldo dan énfasis al hecho de que el ser juez en Puerto Rico consti-tuirá de ahora en adelante, una carrera y no una diversión temporera.” Informe del comité que redactó el proyecto de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 1952.


(3) No entramos, por no ser necesario, a explorar e interpretar la situación de autos bajo los Cánones VIII y X de Ética Judicial, 4 L.P.R.A. Ap. IV-A, u otras dis-posiciones legales.